     Case 4:20-mj-02951-N/A-MSA Document 4 Filed 08/12/20 Page 1 of 1



 1   MICHAEL BAILEY
     United States Attorney
 2   District of Arizona
     RYAN J. ELLERSICK
 3   Assistant U.S. Attorney
     United States Courthouse
 4   405 W. Congress Street, Suite 4800
     Tucson, Arizona 85701
 5   Telephone: 520-620-7300
     Email: ryan.ellersick3@usdoj.gov
 6   Attorneys for Plaintiff
 7
                         IN THE UNITED STATES DISTRICT COURT
 8
                                FOR THE DISTRICT OF ARIZONA
 9
10   United States of America,
                                                                 20-mj-02951 (MSA)
11                           Plaintiff,
                                                          NOTICE OF APPEARANCE
12           vs.                                         OF GOVERNMENT COUNSEL
13   Carlos Victor Passapera Pinott,
14                           Defendant.
15
           The United States of America, by and through its undersigned attorneys, gives
16
     notice that Ryan Ellersick files his appearance as co-counsel for the United States of
17
     America in the above-captioned matter.
18
           Respectfully submitted this 12th day of August, 2020.
19
20                                            MICHAEL BAILEY
                                              United States Attorney
21                                            District of Arizona
22                                            s/Ryan Ellersick
23                                            RYAN J. ELLERSICK
                                              Assistant U.S. Attorney
24
25   Copy of the foregoing served electronically or by
     other means this 12th day of August, 2020, to:
26
     All ECF participants.
27
28
